

114 HR 5830 IH: No Loopholes in Social Security Taxes Act
U.S. House of Representatives
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5830IN THE HOUSE OF REPRESENTATIVESJuly 14, 2016Mr. DeFazio introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to apply payroll taxes to remuneration and earnings from
			 self-employment up to the contribution and benefit base and to
			 remuneration in excess of $250,000.
	
 1.Short titleThis Act may be cited as the No Loopholes in Social Security Taxes Act. 2.Payroll tax on remuneration up to contribution and benefit base and more than $250,000 (a)In generalParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by inserting after such calendar year. the following: The preceding sentence shall apply only to calendar years for which the contribution and benefit base (as so determined) is less than $250,000, and, for such calendar years, only to so much of the remuneration paid to such employee by such employer with respect to employment as does not exceed $250,000..
 (b)Conforming amendmentParagraph (1) of section 3121(a) of the Internal Revenue Code of 1986 is amended by striking Act) to and inserting Act), or in excess of $250,000, to. (c)Effective dateThe amendments made by this section shall apply to remuneration paid after December 31, 2016.
			3.Tax on net earnings from self-employment up to contribution and benefit base and more than $250,000
 (a)In generalParagraph (1) of section 1402(b) of the Internal Revenue Code of 1986 is amended to read as follows:
				
 (1)in the case of the tax imposed by section 1401(a), the excess of— (A)that part of the net earnings from self-employment which is in excess of—
 (i)an amount equal to the contribution and benefit base (as determined under section 230 of the Social Security Act) which is effective for the calendar year in which such taxable year begins, minus
 (ii)the amount of the wages paid to such individual during such taxable years; over (B)that part of the net earnings from self-employment which is in excess of the sum of—
 (i)the excess of— (I)the net earning from self-employment reduced by the excess (if any) of subparagraph (A)(i) over subparagraph (A)(ii), over
 (II)$250,000, reduced by such contribution and benefit base, plus (ii)the amount of the wages paid to such individual during such taxable year in excess of such contribution and benefit base and not in excess of $250,000; or.
 (b)PhaseoutSubsection (b) of section 1402 of the Internal Revenue Code of 1986 is amended by adding at the end the following: Paragraph (1) shall apply only to taxable years beginning in calendar years for which the contribution and benefit base (as determined under section 230 of the Social Security Act) is less than $250,000..
 (c)Effective dateThe amendments made by this section shall apply to net earnings from self-employment derived, and remuneration paid, after December 31, 2016.
			